Citation Nr: 0026407	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  99 - 10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Whether the claim of entitlement to service connection for 
residuals of a lumbar puncture is well grounded.

Whether the claim of entitlement  to service connection for 
bilateral pes planus is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1938 to service 
retirement in March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota, which found that the 
veteran's claims for service connection for residuals of a 
lumbar puncture and for bilateral pes planus were not well 
grounded.


FINDINGS OF FACT

The claims for service connection for residuals of a lumbar 
puncture and for bilateral pes planus are not plausible 
because current residuals of a lumbar puncture have not been 
demonstrated or diagnosed, and the veteran's current 
bilateral pes planus has not been linked or related to 
bilateral pes planus shown on a single occasion in December 
1949 and not subsequently shown during active service, on 
service separation examination, or at any time prior to June 
1998, more than 38 years after final service separation.  


CONCLUSION OF LAW

The claims for service connection for residuals of a lumbar 
puncture and for bilateral pes planus are not well-grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992);  Caluza v. Brown,  7 
Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. 
Cir. 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claims of 
entitlement to service connection for residuals of a lumbar 
puncture and for bilateral pes planus.  If he has not, his 
appeal must fail, and VA is not obligated to assist him in 
the development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claims of entitlement 
to service connection for residuals of a lumbar puncture and 
for bilateral pes planus are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  see Grottveit, at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  


The veteran's service medical records show that in May 1953, 
the veteran underwent a lumbar puncture at Green Cove Springs 
Naval Station in connection with a scheduled left inguinal 
herniorrhaphy.  However, there has been no clinical 
demonstration, medical diagnosis, or other showing that the 
claimant experienced subsequent disabling residuals of a 
lumbar puncture during his remaining periods of active 
service, at the time of service retirement, or that he has 
current disabling residuals of a lumbar puncture.  Further, 
at his personal hearing held at the RO in March 1999, the 
veteran testified that he had no recollection of undergoing a 
lumbar puncture in service.  While the veteran's assertions 
must generally be regarded as credible for purposes of 
determining whether a well-grounded claim has been submitted, 
the Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  The appellant cannot meet his initial 
burden of presenting a well-grounded claim by relying upon 
his own opinions as to medical matters.  Clarkson v. Brown,  
4 Vet. App. 565 (1993);  Grottveit, at 93.  

Further, in order to establish a well-grounded claim, there 
must be (1) competent evidence of a current disability in the 
form of a medical diagnosis; as well as (2) evidence of 
incurrence or aggravation of a disease or injury in service 
in the form of competent lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied as to the claim for 
service connection for bilateral pes planus because such 
disability was shown on the VA examination conducted in June 
1998.  However, no residuals of a lumbar puncture were found 
on VA examination in June 1998, or at any time subsequent to 
service retirement, and the requirements of item (1) are not 
met as to that claimed disability.  As the threshold 
requirement for well groundedness, i.e., evidence of a 
current disability in the form of a medical diagnosis, is not 
met with respect to the claim for service connection for 
residuals of a lumbar puncture, further discussion of that 
issue would be pointless.  The Board limits its further 
consideration to the issue of service connection for 
bilateral pes planus.

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is met 
because the veteran's service medical records include a 
notation of bilateral pes planus, 2nd degree, asymptomatic, 
not considered disqualifying, on service separation and 
reenlistment examinations conducted in December 1949.  
Subsequent periodic medical examinations of the veteran in 
October 1952, in October 1955, in September 1957, in February 
1958, in October 1959, and on service retirement examination 
in March 1960 disclosed no evidence of bilateral pes planus, 
and the veteran's feet were found to be clinically normal.  
Further, at the time of his examinations, the veteran denied 
any foot trouble.  Subsequent medical examination of the 
veteran for Naval Reserve service in May 1965 shows that he 
denied any foot problems, and that examination of his feet at 
that time disclosed that his feet were normal, bilaterally.  
Private treatment records of the veteran, dated from November 
1975 to December 1997, show no complaint, treatment, 
findings, or diagnosis of bilateral pes planus, and X-ray of 
the right foot in September 1980 disclosed no evidence of pes 
planus.  

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  The veteran has not testified that 
he has experienced continuity of symptomatology of bilateral 
pes planus since service, or that he wears or has ever worn 
special shoes for that condition.  Bilateral pes planus shown 
on a single occasion during active service was not shown to 
be chronic, and was not again shown until June 1998, nearly 
50 years after the single inservice notation of that 
condition.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In this case, there has been no 
competent lay or medical evidence submitted which links or 
relates the bilateral pes planus shown on a single occasion 
in 1949 to findings of a mild pes planus on VA examination in 
June 1998.  

The Board further finds that the requirements of item (3) are 
not met because the veteran has not submitted competent 
medical evidence which links or relates any current bilateral 
pes planus to any foot condition or disorder shown during 
active service.  As noted, the Court has held that lay 
persons, such as the veteran or his representative, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  The appellant cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.  

To the same point, the Court, in the context of considering 
the issue of whether new and material evidence had been 
submitted to reopen a claim, has held that an appellant's 
statement about what a doctor told the lay claimant does not 
constitute competent medical evidence under  Grottveit v. 
Brown,  5 Vet. App. 500 (1993);  Warren v. Brown,  6 Vet. 
App. 4 (1993).  Thus, the veteran's statement as to what he 
was told by a physician in service is not competent and, 
therefore, cannot be probative.  

In the absence of a nexus, or connection, between the 
veteran's current mild bilateral pes planus and that shown on 
a single occasion in December 1949, or any other foot injury 
or disease shown during active service, the requirements of 
item (3) are not met.  The Board also notes, in passing, that 
no competent medical evidence has been submitted which links 
any current back complaints of the veteran to his inservice 
lumbar puncture in May 1953.  

The Board finds that the RO's duty to inform the veteran 
under the provisions of  38 U.S.C.A. § 5103 (West 1991) have 
been fully met because the rating decision of September 1998 
and the Statement of the Case issued in January 1999 notified 
the veteran that he had the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded, and of the 
requirements for submitting a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991);  Caluza v. Brown,  7 Vet. 
App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 
1996).  Further, he was informed of the evidence needed to 
render these claims well grounded, i.e., evidence showing a 
permanent residual or chronic disability stemming from his 
inservice lumbar puncture, as well as evidence linking his 
current bilateral pes planus to military service.  

Based upon the foregoing, the Board concludes that the claims 
of entitlement to service connection for residuals of a 
lumbar puncture and for bilateral pes planus are not well 
grounded and must be denied.


ORDER

Evidence of well-grounded claims not having been submitted, 
the claims for service connection for residuals of a lumbar 
puncture and for bilateral pes planus are denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

